Title: Thomas Jefferson to George Watterston, 20 June 1816
From: Jefferson, Thomas
To: Watterston, George


          
            Dear Sir
            Monticello June 20. 16.
          
          I have formerly mentioned, either in some letter written to you, or in a note in the MS. catalogue, that I had cut the print of Americus Vespucius out of the book containing his life, & lent it to mr Delaplane to be copied. it is just now returned to me, very much sullied: but as it is the original, it should be pasted again into the work, for which purpose I now inclose it. you will readily find at the beginning of the book the remains of the leaf from which it was cut. Accept the assurance of my esteem & respect
          Th: Jefferson
        